Complaint — Jurisdiction of Police Courts.
It seems to me very clear that this complaint must be dismissed, for the reason that it contains no sufficient description of the offence sought to be charged under the statute. The statute is, — *Page 244 
"No person shall make any brawl or tumult, or, in any street, lane, alley, or other public place, be guilty of any rude, indecent, or disorderly conduct," c. Gen. Stats., ch. 252, sec. 1. The material averment, that the alleged offence was committed in a street, lane, alley or other public place in Pittsfield, is entirely wanting. The words might have been spoken openly and in the presence of divers persons as stated in the complaint, and still the place where there were spoken might answer none of the definitions of a street, lane, alley, or other public place. As to the place where they were spoken, the complaint is silent. I think the defect is material and cannot be cured by amendment.
This view makes it unnecessary to inquire whether the defendant was too late in taking his objection to the jurisdiction of the police Court of Concord, or whether that court had jurisdiction; although on the latter question it is difficult to see how there can be much doubt, when the statute expressly gives exclusive cognizance of all crimes and offences committed in a town where there is a police court, to such court. Gen. Stats., ch. 234, sec. 8. Of course, where an offence is committed in a town in which no police court has been established, the police court of any other town has the same jurisdiction with respect to it as justices of the peace. State v. Ricker, 32 N.H. 179; State v. Bean, 36 N.H. 122. But this does not affect the question of jurisdiction of an offence committed in a town where there is a police court. The statute certainly seems to me so explicit as to admit of but one construction, whatever may have been the practice. The police court of Concord cannot have jurisdiction of offences committed within the territorial limits of Pittsfield, because exclusive cognizance of such offences is given to the police court of the latter town.
CUSHING, C. J., concurred.